Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 21, 2005                                                                                     Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  121565                                                                                                      Marilyn Kelly
  121566                                                                                                 Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                        Justices


  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee, 

  v        	                                                         SC: 121565, 121566                  

                                                                     COA: 239676, 239677                       

                                                                     Wayne CC: 99-003083

  ERNEST MOORE,                                                                 99-010376 

           Defendant-Appellant. 


  _________________________________________/

          By order of November 4, 2004, the applications for leave to appeal were held in
  abeyance pending the decision in People v Hendrick (Docket No. 126371). On order of
  the Court, the opinion having been issued on June 14, 2005, 472 Mich 555 (2005), the
  applications are again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting
  leave to appeal, we VACATE the sentences of the Wayne Circuit Court and REMAND
  to that court for resentencing in light of Hendrick and People v Babcock, 469 Mich 247
  (2003).




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2005
                 _________________________________________
       p0914                                                                 Clerk